DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10221764 (Application No. 14/462981; hereinafter Patent ‘764) in view of Merriam Webster Dictionary definition of “gas turbine engine” (circa 2013, https://www.merriam-webster.com/dictionary/gas turbine). 
17/319439
14/462981 (10221764)
1. an aeroengine comprising: 
1. A variable geometry inlet system of an aeroengine 
a compressor section having an axis; 
comprising an inlet duct…configured for directing the air flow from the front opening to a compressor 
a combustion section; 
6. The system as defined in claim 1 wherein the aeroengine is a turbofan 
which requires a combustion section, see also 103 discussion below
a turbine section; and 
6. The system as defined in claim 1 wherein the aeroengine is a turbofan 
which requires a turbine section, see also 103 discussion below
a nacelle surrounding at least the compressor section, the nacelle including: 
6. The system as defined in claim 1 wherein the aeroengine is a turbofan and the compressor is a fan rotor, the system further comprising a nacelle surrounding the fan rotor, the nacelle including

a main portion having an annular outer skin and an inner barrel in a stationary position on the aeroengine, 
the main portion having an annular outer skin and an inner barrel radially spaced apart from each other, 
a main portion having an annular outer skin and an inner barrel in a stationary position on the aeroengine, 
[note, the main portion having an annular outer skin and an inner barrel, comprises at least the thickness of the main portion radially spacing the annular outer skin from the inner barrel]
an inlet cowl having a lip portion with an annular outer skin and an annular inner wall radially spaced apart from each other, 
the nacelle further including an inlet cowl having a lip portion with an annular outer skin and an annular inner wall, 
[note, the inlet cowl , having an annular outer skin and an inner annular wall, comprises at least the thickness of the inlet cowl radially spacing the annular outer skin from the inner wall]
the inlet cowl disposed upstream of the main portion with respect to 
an air flow entering the nacelle through a front opening circumscribed by the lip portion of the inlet cowl, 
1 cont.
an annular lip portion and a front opening defined by the annular lip portion for intake of an air flow,
6 cont.
the nacelle further including an inlet cowl having a lip portion with an annular outer skin and an annular inner wall, the annular inner wall defining the second section of the inlet duct

[note, the annular lip of the inlet cowl forming the intake for the air flow places the inlet cowl upstream of the main portion]
 immediately axially adjacent each other and in which the annular inner wall of the inlet cowl and the inner barrel of the main portion are inserted one into the other, and 
the inlet cowl being movable between the retracted position in which the outer skins of the respective inlet cowl and main portion are positioned adjacent each other in an inserted condition to provide a low drag profile, 

[note, the engine is claimed as an aeroengine thus requiring flight; for adjacency to achieve a low drag profile, the adjacency must be seamless along the flow direction, which is axial along the axis of the compressor]
an extended position in which the annular outer skin of the inlet cowl and the annular outer skin of the main portion of the nacelle are positioned axially spaced apart from each other relative to the axis of the compressor section, and in which the annular inner wall of the inlet cowl and the inner barrel of the main portion are inserted one into the other less than the insertion in the retracted position, 
and the extended position in which the outer skins of the respective inlet cowl and the main portion are axially spaced apart from each other, causing the first and second sections of the inlet duct to be less inserted one into the other with respect to the inserted condition when the inlet cowl is in the retracted position.
the annular inner wall of the inlet cowl and the inner barrel of the main portion thereby forming a length-variable inlet duct for directing the air flow toward the compressor section.
1. cont
the first and second sections in the extended position defining an axially longer inlet duct than when in the retracted position



	However, claim 6 of Patent ‘764 requires a turbofan engine, which is a specific type of gas turbine engine, which is defined by Merriam Webster Dictionary as “an internal combustion engine in which expanding gases from the combustion chamber drive the blades of a turbine”, thus requiring a combustion section and a turbine section. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the turbofan of Patent ‘764’s claim 6 further comprised a combustion section and a turbine section. 

Claims 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of U.S. Patent No. 10221764 (Application No. 14/462981). Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the following comparison.
17/319439
10221764 (14/462981)
4. A variable geometry inlet system of an aeroengine comprising: 
1. A variable geometry inlet system of an aeroengine comprising 

an inlet duct for directing an air flow from a front opening in the inlet duct to a compressor, 
an inlet duct having…a front opening defined by the annular lip portion for intake of an air flow, the inlet duct configured for directing the air flow from the front opening to a compressor, 
the inlet duct having: an annular lip circumscribing the front opening, and 
…an inlet duct having an annular lip portion and a front opening defined by the annular lip portion… 
at least first and second sections, 
the inlet duct including at least first and second sections,
the at least first and the second sections movable relative to one another between an extended position and a retracted position, 
the first and the second sections movable relative to one another between an extended position and a retracted position, 

the first and second sections in the extended position defining an axially longer inlet duct than when in the retracted position, 
the inlet duct extending continuously from the front opening to the compressor in both positions and providing only one inlet path for the air flow from the front opening to the compressor regardless of the inlet duct position, 
the inlet duct extending continuously from the front opening of the inlet duct to the compressor in both positions and providing only one inlet path for the air flow from the front opening to the compressor regardless of the inlet duct position, 
the front opening of the inlet duct having a same diameter in the extended position and the retracted position.
the front opening of the inlet duct having a same diameter in the extended position and in the retracted position.
6. An aeroengine comprising the variable geometry inlet system defined in claim 4, and wherein the variable geometry inlet system further comprises a nacelle surrounding a rotor, 
6. (Previously presented) The system as defined in claim 1 wherein…the compressor is a fan rotor, the system further comprising a nacelle surrounding the fan rotor, 
the nacelle including a main portion having an annular outer skin and an inner barrel supported in a stationary position, 
the nacelle including a main portion having an annular outer skin and an inner barrel in a stationary position on the aeroengine, 
the inner barrel forming part of the first section of the inlet duct, 
the inner barrel defining the first section of the inlet duct, 
the nacelle further including an inlet cowl having an annular outer skin and an annular inner wall,
the nacelle further including an inlet cowl having a lip portion with an annular outer skin and an annular inner wall, 
the annular inner wall defining the second section of the inlet duct, 
the annular inner wall defining the second section of the inlet duct,
the inlet cowl being movable between the retracted position in which the outer skin of the inlet cowl and 


the extended position in which the outer skins of the respective inlet cowl and the main portion are axially spaced apart from each other, 
causing the first and second sections of the inlet duct to be less inserted one into the other with respect to an inserted condition of same when the inlet cowl is in the retracted position.
causing the first and second sections of the inlet duct to be less inserted one into the other with respect to the inserted condition when the inlet cowl is in the retracted position.



Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10221764 (Application No. 14/462981). Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the following comparison.
4. A variable geometry inlet system of an aeroengine comprising: 
23. A variable geometry inlet system of an aeroengine comprising 
an inlet duct for directing an air flow from a front opening in the inlet duct to a compressor, 
an inlet duct having…a front opening defined by the annular lip portion for intake of an air flow, the inlet duct configured for directing the air flow from the front opening to a compressor, 
the inlet duct having: an annular lip circumscribing the front opening, and 
…an inlet duct having an annular lip portion and a front opening defined by the annular lip portion…
at least first and second sections, 
the inlet duct including at least first and second sections,

the first and the second sections movable relative to one another between an extended position and a retracted position, 
the first and second sections in the extended position defining an axially longer inlet duct than when in the retracted position, 
the first and second sections in the extended position defining an axially longer inlet duct than when in the retracted position, 
the inlet duct extending continuously from the front opening to the compressor in both positions and providing only one inlet path for the air flow from the front opening to the compressor regardless of the inlet duct position, 
the inlet duct extending continuously from the front opening to the compressor in both positions and providing only one inlet path for the air flow from the front opening to the compressor regardless of the inlet duct position, 
the front opening of the inlet duct having a same diameter in the extended position and the retracted position.
the front opening of the inlet duct having a same diameter in the extended position and in the retracted position, 
5. The variable geometry inlet system as defined in claim 4, wherein the first and second sections include an acoustic treatment area defined on an inner surface to form a variable-geometry acoustic treatment area, and 
wherein the first and second sections include an acoustic treatment area defined on an inner surface to form a variable-geometry acoustic treatment area, and 
wherein in the extended position the acoustic treatment area defined by the inner surface of the first section is exposed and a total acoustic treatment area is increased with respect to that in the retracted position.
wherein in the extended position the acoustic treatment area defined by the inner surface of the first section is exposed and a total acoustic treatment area is increased with respect to that in the retracted position.





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
cl.1 and 6: “the annular outer skin of the inlet cowl and the annular outer skin of the main portion of the nacelle are positioned axially spaced apart from each other relative to the axis of the compressor section”
Fig 3 depicting the extended position, does not show the annular outer skin of the main portion of the nacelle axially spaced apart from the annular outer skin of the inlet cowl; 
Fig 3 instead shows the annular outer skin of the inlet cowl overlapping with the annular outer skin of the main portion of the nacelle, the outer skin of the main portion being radially inward of the outer skin of the inlet cowl relative to the central axis (28 from Fig 1).  
The drawings are objected to because of the following: 
Reference number “42” in Fig 3 does not point to “a front edge 42 of the annular outer skin 36”  as described in the Specification at [0021]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims are objected to because of the following informalities:
cl.4: 
“at least first and second sections” is believed to be in error for --at least a first section and at least a second section--
the at least first and the second sections is movable” is believed to be in error for --at least the first section and the second section are movable--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the recitation “the at least first and the second sections movable relative to one another” is not supported under 112(a) because it appears to claim (or at least include) both first and second sections being movable, when only one of the first and second sections is disclosed as being movable. 
(1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
In this case, the recitation is functional language specifying a desired result (the first and second sections movable relative to one another) but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (the disclosure only disclosing one of the two sections being movable relative to the other; Figs 2-3, [0021, 27-29]).
MPEP 2163.03 further provides that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification because "[e]ven if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In this case, the mere repetition of the claim language in [0005] is insufficient to support the claimed invention, in view of the rest of the disclosure contradicting the claim recitations as discussed above. 
	Dependent claims 5-6 are also rejected for dependence on claim 4 above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 4, the recitation(s) “the at least first and the second sections movable relative to one another” renders the claim indefinite because it is unclear whether both sections are movable relative to each other (not supported under 112a, see above), or only one is movable relative to the other (supported under 112a, see above)
Dependent Claims 5-6 are also rejected.
Regarding claim 5, the recitation “wherein the first and second sections include an acoustic treatment area defined on an inner surface to form a variable-geometry acoustic treatment area” renders the claim indefinite because it is unclear whether the first and second sections share a single inner surface, or whether each of the first and second sections have a respective inner surface. It is then unclear whether the variable-geometry acoustic treatment area is composed of a single inner surface or two inner surfaces. 
Regarding claim 6, the recitation “surrounding a rotor” renders the claim indefinite because it is unclear whether the rotor is the same as, or different from the compressor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Readnour 5000399.
Regarding claim 1, Readnour teaches an aeroengine (10) comprising: 

a combustion section (required for gas turbine engine); 

    PNG
    media_image1.png
    570
    973
    media_image1.png
    Greyscale

a turbine section (required for gas turbine engine); and 
a nacelle (22) surrounding at least the compressor section (Figs 1-3), the nacelle including: 
a main portion (22A) in a stationary relationship with the compressor section (Fig 3), 
the main portion having an annular outer skin (42 with 52, 54, and 66) and an inner barrel (44) radially spaced apart from each other (Fig 4), 

    PNG
    media_image2.png
    272
    1143
    media_image2.png
    Greyscale

an inlet cowl (46) having a lip portion (46A) with an annular outer skin (Fig 4 above) and an annular inner wall (Fig 4 above) radially spaced apart from each other (Fig 4), 

the inlet cowl translatable relative to the main portion of the nacelle between a retracted position (Figs 5-6) in which the annular outer skin of the inlet cowl and the annular outer skin of the main portion of the nacelle are immediately axially adjacent each other (Figs 5-6 show inlet cowl outer skin axially and radially adjacent to main portion outer skin) and in which the annular inner wall of the inlet cowl and the inner barrel of the main portion are inserted one into the other (inner barrel being radially inward of, and axially overlapping, inner wall of inlet cowl in Figs 5-6), and 

    PNG
    media_image3.png
    304
    952
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    303
    961
    media_image4.png
    Greyscale

an extended position (Fig 4) in which the annular outer skin of the inlet cowl and the annular outer skin of the main portion of the nacelle are positioned axially spaced apart from each other relative to the axis of the compressor section (inlet cowl outer skin axially spaced apart from main potion outer skin by seal 88), and in which the annular inner wall of the inlet cowl and the inner barrel of the main portion are 
the annular inner wall of the inlet cowl and the inner barrel of the main portion thereby forming a length-variable inlet duct for directing the air flow toward the compressor section (the length of the inlet duct being longer in Fig 4 relative to Figs 5 and 6).
	Regarding claim 2, Readnour teaches all the limitations of the claimed invention as discussed above. Readnour further teaches the inner barrel has a front section (Fig 5 below) positioned upstream of a front edge (Fig 5 below) of the outer skin of the main portion (Fig 4-6), 

    PNG
    media_image5.png
    335
    966
    media_image5.png
    Greyscale

the front section of the inner barrel operatively connected to the inner wall of the inlet cowl in a telescoping configuration (Figs 4-6).
Regarding claim 4, Readnour teaches a variable geometry inlet system (Figs 1, 3) of an aeroengine (10) comprising: 

    PNG
    media_image1.png
    570
    973
    media_image1.png
    Greyscale

an inlet duct (12) for directing an air flow (26) from a front opening (receiving 26) in the inlet duct to a compressor (fan 16 and/or compressor of core engine 14; Fig 3 above), the inlet duct having: 
an annular lip (46A) circumscribing the front opening (in at least the extended position of Fig 4), and 
at least first and second sections (22A and 46), the at least first and the second sections movable relative to one another between an extended position (Fig 4) and a retracted position (Fig 5-6), 
the first and second sections in the extended position defining an axially longer inlet duct than when in the retracted position (Figs 4-6), 
the inlet duct extending continuously from the front opening to the compressor in both positions (Figs 4-6) and providing only one inlet path for the air flow from the front opening to the compressor regardless of the inlet duct position (Figs 1-6), the front opening of the inlet duct having a same diameter in the extended position and the retracted position (Figs 1-6).
	 Regarding claim 6, Readnour teaches all the limitations of the claimed invention as discussed above. Readnour further teaches an aeroengine (10) comprising the variable geometry inlet system defined in claim 4 (Figs 1, 3), and wherein the variable geometry inlet system further comprises 


    PNG
    media_image1.png
    570
    973
    media_image1.png
    Greyscale

the inner barrel forming part of the first section of the inlet duct (Figs 1, 3), 

    PNG
    media_image6.png
    272
    1143
    media_image6.png
    Greyscale

the nacelle further including an inlet cowl (46) having an annular outer skin (Fig 4 above) and an annular inner wall (Fig 4 above),
the annular inner wall defining the second section of the inlet duct (Figs 1, 3), 
the inlet cowl being movable between the retracted position (Fig 6) in which the outer skin of the inlet cowl and the outer skin of the main portion are positioned adjacent each other to provide a low drag profile (Figs 6 shows inlet cowl outer skin axially and radially adjacent to main portion outer skin), and 

causing the first and second sections of the inlet duct to be less inserted one into the other with respect to an inserted condition of same when the inlet cowl is in the retracted position (only the distal tip of inner barrel is radially inward of, and axially overlapping, inner wall of the inlet cowl in Fig 4; as compared to a longer axial extent of inner barrel being radially inward of, and axially overlapping, the inner wall of the inlet cowl in Fig 6).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price 2632295.
Regarding claim 1, Price teaches an aeroengine (Fig 1) comprising: 
a compressor section (19 and/or C) having an axis (concentric with 19); 
a combustion section (Z); 
a turbine section (G); and 
a nacelle (E with R) surrounding at least the compressor section (Fig 1), the nacelle including: 
a main portion (E including 42 and 43) in a stationary relationship with the compressor section (via struts 54), 

    PNG
    media_image7.png
    412
    1160
    media_image7.png
    Greyscale

the main portion having an annular outer skin (OS1 in Fig 1 above) and an inner barrel (Fig 1 above) radially spaced apart from each other (Fig 1), 

the inlet cowl disposed upstream of the main portion (in at least the extend position of Fig 1) with respect to an air flow entering the nacelle through a front opening (24) circumscribed by the lip portion of the inlet cowl (Fig 1), 
the inlet cowl translatable relative to the main portion of the nacelle between a retracted position (Fig 2 or a position between Fig 1 and Fig 2) in which the annular outer skin of the inlet cowl and the annular outer skin of the main portion of the nacelle are immediately axially adjacent each other (in translation from Fig 1 to Fig 2, there is at least one position where at least a portion of the outer skin of the inlet cowl is axially immediately adjacent to the outer skin of the main portion) and in which the annular inner wall of the inlet cowl and the inner barrel of the main portion are inserted one into the other (the inner wall of the inlet cowl being radially inward of, and axially overlapping with, the inner barrel in all positions between Fig 1 and Fig 2), and 
an extended position (Fig 1) in which the annular outer skin of the inlet cowl and the annular outer skin of the main portion of the nacelle are positioned axially spaced apart from each other relative to the axis of the compressor section (at least a portion of the outer skin of the inlet cowl being axially separated from the outer skin of the main portion in Fig 1), and in which the annular inner wall of the inlet cowl and the inner barrel of the main portion are inserted one into the other less than the insertion in the retracted position (In Fig 1 the inner wall is less axially overlapping with the inner barrel than any other position between Figs 1 and 2, including Fig 2), 
the annular inner wall of the inlet cowl and the inner barrel of the main portion thereby forming a length-variable inlet duct for directing the air flow toward the compressor section (the inlet duct being longer in Fig 1 than at any other position between Fig 1 and Fig 2, including Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Readnour in view of Porte 6896099.
Regarding claim 3, Readnour teaches all the limitations of the claimed invention as discussed above. Readnour further teaches the inner wall and the inner barrel each comprise a respective inner surface in combination defining a variable-geometry acoustic treatment area.
However, Porte teaches an inner wall (21) and an inner barrel (8) of a nacelle (of 1) each comprising a respective inner surface in combination defining a variable-geometry acoustic treatment area (Fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nacelle of Readnour to include the acoustic attenuation structures as taught by Port, in order to provide augmented noise attenuation in response to increasingly strict environmental standards restricting noise pollution (Porte, Col.1 ll.5-24). 
Regarding claim 5, Readnour teaches all the limitations of the claimed invention as discussed above (including the inlet duct being a variable geometry duct, and the inner surface area is increased in the extended position with respect to the retracted position; see discussion above). Readnour does not teach the first and second sections include an acoustic treatment area defined on an inner surface to form an acoustic treatment area, and wherein in the extended position the acoustic treatment area defined by the inner surface of the first section is exposed and a total acoustic treatment area is increased with respect to that in the retracted position.
However, Porte teaches an inlet duct (of 1) with geometry similar to that of Readnour’s extended position (Fig 1), where first and second sections (21, 8) each include an acoustic treatment area defined on an inner surface to form an acoustic treatment area (Fig 1), and wherein the inner surface of the first section is exposed (Fig 1) and a total acoustic treatment area is the same as the total inner surface area (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nacelle of Readnour to include the acoustic attenuation structures as taught . 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell GB799504 in view of Paulson 3477231.
Regarding claim 1, Howell teaches an aeroengine (Col.1 ll.39-45; gas turbine engine) comprising: 
a compressor section (required for gas turbine engine; as defined by Wikipedia: “A gas turbine, also called a combustion turbine, is a type of continuous and internal combustion engine. The main elements common to all gas turbine engines are: an upstream rotating gas compressor, a combustor, [and] a downstream turbine on the same shaft as the compressor”) having an axis (concentric with 10); 
a combustion section (required for gas turbine engine; as defined by Wikipedia: “A gas turbine, also called a combustion turbine, is a type of continuous and internal combustion engine. The main elements common to all gas turbine engines are: an upstream rotating gas compressor, a combustor, [and] a downstream turbine on the same shaft as the compressor”); 
a turbine section (required for gas turbine engine; as defined by Wikipedia: “A gas turbine, also called a combustion turbine, is a type of continuous and internal combustion engine. The main elements common to all gas turbine engines are: an upstream rotating gas compressor, a combustor, [and] a downstream turbine on the same shaft as the compressor”); and 
a nacelle (1) including: 
a main portion (1) in a stationary relationship with the engine (Figs 1-2), 

    PNG
    media_image8.png
    463
    712
    media_image8.png
    Greyscale

the main portion having an annular outer skin (Fig 1 above) and an inner barrel radially spaced apart from each other (Fig 1 above; radially spaced apart by thickness of the main portion), 
an inlet cowl (including any of multiples of 5, 7, and 9) having a lip portion (radially outward of 8) with an annular outer skin (5) and an annular inner wall (9) radially spaced apart from each other (Fig 1), 
the inlet cowl disposed upstream of the main portion with respect to an air flow entering the nacelle through a front opening (between 4 and innermost annular structure 5) circumscribed by the lip portion of the inlet cowl (in at least the extend state of Fig 1, the inlet cowl is disposed at least partially upstream of the main portion), 
the inlet cowl translatable relative to the main portion of the nacelle between a retracted position (Fig 2) in which the annular outer skin of the inlet cowl and the annular outer skin of the main portion of the nacelle are immediately axially adjacent each other (front edge of inlet cowl axially adjacent front edge of main portion in Fig 2) and in which the annular inner wall of the inlet cowl and the inner barrel of the main portion are inserted one into the other (the annular inner wall of the inlet cowl radially inward of, and axially overlapping with the inner barrel of the main portion in Fig 2), and 

the annular inner wall of the inlet cowl and the inner barrel of the main portion thereby forming a length-variable inlet duct for directing the air flow toward the compressor section (inlet duct length in Fig 1 being longer than inlet duct length of Fig 2).
Howell does not teach the nacelle surrounding the compressor section. 
However, Paulson teaches a gas turbine propulsion engine (Fig 1) with a nacelle surrounding the compressor section (either fan 22 and/or compressor of the core in Fig 1) as is the conventional arrangement of gas turbine propulsion engines. Paulson’s engine also comprises annular vane features in the inlet upstream of the compressor section (36 of Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Howell’s nacelle surrounds the compressor section of Howell’s gas turbine engine as taught by Paulson (the conventional engine arrangement), because Paulson teaches the conventional arrangement of gas turbine propulsion engine nacelles surrounding the fan and/or compressor sections of the engine (Paulson, Fig 1). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the intake arrangement of Howell for the gas turbine engine of Paulson, in order to provide means of varying the inlet area at different flight speeds to optimize the gas turbine engine performance (Howell, Col.1 ll.9-20). 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741